Citation Nr: 0925584	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the Veteran's 
claims of service connection for PTSD and depression.  

In July 2005, the Veteran requested a videoconference Board 
hearing which was held in April 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The Veteran's current depression is not related to active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Depression was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2004 and October 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, evidence of an in-service stressor, linking 
evidence between PTSD and the in-service stressor, and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD or for 
depression.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran 
notified VA in April 2006 that he had no more information or 
evidence to submit in support of his claims.  

Additional notice of the five elements of a service-
connection claim was provided in the October 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  With respect to the Veteran's service 
connection claim for PTSD, the RO has obtained his service 
personnel records in order to attempt corroboration of his 
claimed in-service stressor.  As will be discussed below, 
however, the information provided by the Veteran concerning 
his claimed in-service stressor is too vague to submit to the 
Joint Services Records Research Center (JSRRC) in order for 
JSRRC to attempt corroboration.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim of service connection for 
PTSD, there is no competent evidence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Although the Veteran has a current 
diagnosis of depression, there is no evidence suggesting that 
his depression is related to active service.  Thus, the Board 
finds that examinations are not required.  Accordingly, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he incurred PTSD and depression 
during active service.  Specifically, he contends that he was 
the victim of an in-service sexual assault in November 1980 
by a sergeant whose name he does not remember.  He also 
contends that, following this in-service sexual assault, he 
became depressed and his enlisted performance declined until 
he was discharged from active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for PTSD or depression during active service.  At his 
enlistment physical examination in September 1979, the 
Veteran denied all relevant medical history and clinical 
evaluation was normal.  On outpatient treatment in August 
1980, it was noted that the Veteran "wants out of" the Air 
Force.  At his separation physical examination in March 1981, 
the Veteran reported a history of depression or excessive 
worry which the in-service examiner attributed to Air Force 
"tensions."  This examiner also noted that the Veteran had 
denied any history of psychosis.  Clinical evaluation was 
normal.

The Veteran's service personnel records show that his overall 
enlisted performance evaluation for the reporting period from 
October 9, 1979, to October 2, 1980, was 6/9.  The rater 
noted that the Veteran "has not performed his duties as 
keypuncher to his maximum capacity."  It also was noted that 
the Veteran "has a tendency to not arrive at work or for 
scheduled appointments on time and feels that as long as he 
does the work his tardiness should be overlooked."  He was 
denied the award of the Air Force Good Conduct Medal for the 
period from September 8, 1980, to October 1, 1980.

In an August 8, 1980, letter included in the Veteran's 
service personnel records, it was noted that the Veteran had 
been late for work on multiple occasions in July and August 
1980 and had been counseled for his lateness.  It also was 
noted that the Veteran had been informed that his hair did 
not meet Air Force standards but he "elected to ignore" the 
request that he get a haircut.

The Veteran received a "Letter of Reprimand" dated on 
September 2, 1980, for failing to comply with a lawful order 
and for numerous tardies.  In a handwritten response to this 
letter dated on September 5, 1980, the Veteran contended that 
he had been treated unfairly although "it is true that I had 
been late on numerous times but so had other members of the 
team."  He also contended that he had been singled out 
because he was a minority.  He further denied ever being 
given a direct order to get a haircut.

The Veteran's overall enlisted performance evaluation for the 
reporting period from October 8, 1980, to February 8, 1981, 
was 5/9.  The rater stated that the Veteran "continues to 
accomplish all his assigned duties in a satisfactory 
manner."  

The Veteran's overall enlisted performance evaluation for the 
reporting period from February 8, 1981, to March 13, 1981, 
was 6/9.  The rater stated that the Veteran "does not have 
the drive to continue work when finished with a task and when 
left unsupervised."  This rater also noted that the Veteran 
"has personal problems which may be affecting his daily 
performance."

In a March 20, 1981, "Letter of Notification," included in 
the Veteran's service personnel records, he was notified that 
action was being taken to discharge him from the Air Force 
due to "numerous instances of tardiness in connection with 
your Honor Guard duty."  The Veteran's infractions were 
listed, including failure to go at the prescribed time to his 
place of duty (which resulted in an Article 15 charge being 
brought against him) and formal counseling on 6 occasions.  
The Veteran also had failed to achieve a passing score on 
required examinations during his active service.

A review of the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was administrative specialist.  
It was noted in the "Narrative Reason For Separation" that 
the Veteran was discharged from active service because he was 
a "marginal performer."

The post-service medical evidence shows that, on VA 
outpatient treatment in April 1994, the Veteran admitted to 
depressive moods and an inability to control his anger "at 
times."  He was alert and oriented.  No behavioral problems 
were noted.

In December 2004, the Veteran complained of depression and 
suicidality.  He reported that his depression had worsened in 
the past several weeks.  It was noted that he had passive 
suicidality but no plan.  The Veteran also reported 
experiencing decreased sleep with initial insomnia, decreased 
appetite, low energy, poor concentration, and anhedonia.  He 
reported further that he had been diagnosed as having PTSD 
with more frequent nightmares related to military service but 
had not been in combat.  The VA examiner noted that the 
Veteran "is very vague and guarded about questions related 
to his trauma and refuses to elaborate."  It also was noted 
that the Veteran had been hospitalized on multiple occasions 
due to depression and suicidality.  He also had been 
diagnosed as having major depressive disorder, cocaine and 
alcohol dependence, and malingering.  Mental status 
examination of the Veteran showed he was disheveled and 
malodorous with mild psychomotor retardation, speech of 
decreased volume and rate, mumbling, tangential thought 
process, passive suicidal ideation but no plan, no homicidal 
ideation or delusions, reported visual hallucinations but 
"refuses to elaborate on details," and full orientation.  
Laboratory results were positive for opiates and alcohol.  
The Veteran's GAF score was 25, indicating behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or an 
inability to function in almost all areas.  The assessment 
included substance-induced mood disorder with depressive 
features and rule-out major depressive disorder.

In a letter attached to his June 2005 substantive appeal (VA 
Form 9), the Veteran contended for the first time that his 
PTSD was related to an in-service sexual assault.  He stated 
that he had been sexually assaulted in his barracks by a 
sergeant (who was not identified in the Veteran's statement).  
The Veteran stated that he had reported this problem to his 
commanding officer who did not believe him.

The Veteran was hospitalized at a VA Medical Center in March 
2006 for complaints of increased suicidal and homicidal 
thoughts.  It was noted that the Veteran had been admitted 
multiple times in the past and had been discharged most 
recently in February 2005.  The Veteran reported that, since 
his most recent hospital discharge, he had been sleeping in 
his car "and now states that his thoughts are becoming 
slowed down and that he feels drowsy."  The Veteran made 
vague suicidal and homicidal threats on admission.  At 
discharge, mental status examination of the Veteran showed he 
was disheveled with no psychomotor retardation or agitation, 
normal speech, no suicidal or homicidal ideation, no auditory 
or visual hallucinations, and a circumstantial thought 
process.  The Veteran's GAF score was 45, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The assessment included rule-out 
major depressive disorder with psychotic features, rule-out 
PTSD, and malingering.

The Veteran was hospitalized in April and May 2007 for 
stating that he was "ready to kill somebody" just before 
being medically cleared and discharged for an earlier 
complaint of chest pain.  It was noted that the Veteran was 
"a poor historian, very tangential and vague in his history, 
[and] difficult to interrupt or get direct answers to 
questions."  The Veteran stated that he was "really . . . 
homicidal . . . .  I could really hurt some people, like in a 
grocery store."  The Veteran could not identify any specific 
stressors, however, and was very tangential.  He stated that 
he was being followed and watched.  He denied auditory or 
visual hallucinations although he had a history of both.  The 
Veteran also reported feeling depressed, hopeless, 
hypervigilant, isolating himself from others, and 
"flashbacks" although he could provide specific details.  
It was noted that the Veteran was "fairly uncooperative" in 
obtaining a medical history.  The Veteran remained isolated 
while hospitalized "much of his time on the unit," very 
guarded with staff, avoided groups, but "talked quite 
excessively about his paranoia and delusion of constantly 
being part of a movie and having his identity stolen."  
Mental status examination of the Veteran showed fair grooming 
and hygiene; fluent, somewhat pressured, and difficult to 
interrupt speech; tangential thought process; generalized 
suicidal and homicidal ideation and delusions; no auditory or 
visual hallucinations; and full orientation.  The Veteran's 
GAF score was 45.  The assessment included PTSD.

The Veteran was hospitalized at a VA Medical Center for 
several days in August 2007 after he appeared "very agitated 
and paranoid and expressive active [homicidal ideation]."  
He was admitted for being a danger to others.  A history was 
noted of paranoia and past diagnoses of PTSD and malingering.  
Initially, the Veteran was agitated, depressed, paranoid, and 
isolated himself on the psychiatric unit.  He later denied 
homicidal ideation and wanted to return to his rental 
apartment although "his paranoid thoughts of people invading 
his privacy and violating his rights" were not changed.  He 
denied any suicidal or homicidal ideation or auditory or 
visual hallucinations at discharge.  Mental status 
examination of the Veteran showed no psychomotor agitation or 
retardation, normal speech in rate and rhythm, paranoid 
thought process, no suicidal or homicidal ideation or 
delusions, and no auditory or visual hallucinations.  The 
Veteran's GAF score was 42.  The VA examiner noted that, 
because the Veteran had been abstinent from cocaine for 
6 months and still was delusional "to the point where it 
interferes with his functioning," a diagnosis of 
schizophrenia "is becoming more likely."  The diagnoses 
included substance-induced paranoid disorder versus 
schizophrenia, major depressive disorder, and rule-out PTSD.  

The Veteran was hospitalized at a VA Medical Center for 
several days in December 2007 for complaints of "harassment 
from people around me."  The Veteran reported that, for the 
week prior to his admission, "he had noticed [an] increase 
of flashbacks, fatigue, and anxiety."  The Veteran's 
complaints of paranoid symptoms had increased his anxiety 
gradually until he was admitted.  He reported that his wife 
and kids and girlfriend had been raped in front of him 
"while he has his hands tied up" although the VA examiner 
noted that the Veteran previously had denied having any 
children and had reported that he was divorced.  Another VA 
examiner indicated that the Veteran complained of increased 
irritability, anxiety, insomnia, and a belief "that others 
are plotting against him."  The Veteran's GAF score was 50, 
indicating serious symptoms.  The diagnoses included chronic 
paranoid type schizophrenia and major depressive disorder.

The Veteran testified at his April 2009 videoconference Board 
hearing that his in-service sexual assault had occurred in 
November 1980 and his performance as an enlisted airman had 
declined after this incident.  He also testified that his 
service personnel records showed a decline in his enlisted 
performance after this incident.

With respect to the Veteran's PTSD claim, the Board notes 
that there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

In this case, the Veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
The Veteran specifically denied being in combat on VA 
outpatient treatment in December 2004.  His service personnel 
records also do not show any combat citations or awards.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In such cases, 
the record must contain other evidence that substantiates or 
corroborates the Veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran has testified that his in-service stressor 
occurred in November 1980 when he was sexually assaulted by a 
sergeant in his barracks during a base lockdown exercise.  He 
has contended that his service personnel records show that 
his performance as an enlisted airman declined following this 
in-service incident.  A review of the Veteran's service 
personnel records shows, however, that his disciplinary 
problems began before November 1980 and continued until his 
discharge in April 1981.  The Veteran's service personnel 
records show that he began showing up late for work 
repeatedly in August 1980.  That same month, an in-service 
psychiatrist noted in the Veteran's service treatment records 
that the Veteran reported that he wanted to be discharged 
from the Air Force.  The Veteran was denied the award of the 
Air Force Good Conduct Medal for the period from September 8, 
1980, to October 1, 1980.  The Veteran also was either 
counseled or ordered to cut his hair by his supervisor and 
did not comply with this order.  He received a "Letter of 
Reprimand" dated on September 2, 1980, for failing to comply 
with a lawful order and for numerous tardies.  The Veteran's 
overall enlisted performance rating also did not change 
markedly after November 1980 from what it had been prior to 
that date.  In fact, his overall enlisted performance 
evaluation improved from 5/9 for the period between October 
1980 and February 1981 to 6/9 for the period between February 
and March 1981.  The Board acknowledges that the rater for 
the period between February and March 1981 referred to vague 
"personal problems" which might have been affecting the 
Veteran's performance during this reporting period.  By his 
own admission, however, the Veteran stated that he had not 
reported the in-service sexual assault so the rater likely 
was not referring to this alleged incident when discussing 
the Veteran's unspecified "personal problems" in this 
evaluation.  The Veteran also has not provided sufficient 
additional details concerning his alleged in-service stressor 
such that corroboration could be attempted by JSRRC.  

There also is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  The Board notes that the 
medical evidence includes a notation of "rule-out PTSD" 
following VA hospitalization in March 2006.  The Board 
observes, however, that the notation of "rule-out" does not 
equate with a meeting of the diagnostic criteria for PTSD.  
Rather it merely raised the possibility of the disorder and 
clearly is not a confirmed diagnosis.  An after-the-fact 
medical opinion also cannot serve as the basis for 
corroboration of an in-service stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  Moreover, it appears that the 
diagnosis of PTSD following VA hospitalization in April 2007 
was rendered by an examiner who was not "informed of the 
relevant facts" concerning the Veteran's alleged in-service 
sexual assault.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The VA examiner stated in April 2007 that the 
Veteran could not identify any specific stressors leading to 
his psychiatric problems (including PTSD).  Although the 
Veteran has been hospitalized repeatedly for a variety of 
psychiatric problems, he never reported being sexually 
assaulted during active service to any of his post-service VA 
treating physicians including the VA examiner who diagnosed 
him as having PTSD following hospitalization in April 2007.  
The Veteran only reported his alleged in-service sexual 
assault when he filed his substantive appeal (VA Form 9) in 
June 2005 and when he testified at his April 2009 
videoconference Board hearing.  Accordingly, the Board finds 
that the April 2007 diagnosis of PTSD in the claims file is 
entitled to no probative value.

In summary, although the Veteran has been diagnosed as having 
PTSD, the Board finds that the veteran's allegations 
regarding a stressor are not credible.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
depression.  The Veteran's service treatment records show 
that he was not diagnosed as having depression during active 
service.  It appears that the Veteran first was diagnosed as 
having depression in August 2007, or more than 26 years after 
his service separation in April 1981, when the VA examiner 
diagnosed the Veteran as having major depressive disorder.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran was 
treated as an outpatient and hospitalized repeatedly for 
treatment of a variety of psychiatric problems (variously 
diagnosed as schizophrenia, major depressive disorder, and 
substance-induced personality disorder).  The Board notes 
that the medical evidence includes notations of "rule-out 
major depressive disorder" in December 2004 and "rule-out 
major depressive disorder with psychotic features" in March 
2006.  None of the Veteran's post-service treating physicians 
have related his current depression to active service.  
Absent medical evidence relating the Veteran's current 
depression to active service or any incident of such service, 
the Board finds that service connection for depression is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


